DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Allowable Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 10 and 18, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested converting, by the server, the received first text data back to the audio input and providing, by the server, the converted audio input to the speech-enabled application, to prevent one or more errors in an audio input of the speech-enabled application caused by use of audio files that have been distorted due to transmission of the audio files from the remote client device to the speech-enabled application. 
In the specific, with combined limitations recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 17, 2022